BARHAM, Justice
(concurring in the denial of the application)
This application presented a most interesting and important question which is res nova. The conference was in the majority of the firm opinion that the legal basis of the Court of Appeal’s decision was erroneous. We were also firmly convinced that the result reached was correct under another theory of law. To have granted the writ to this applicant, when we were so convinced that we would not grant him any relief, would have been of no benefit to him and would have occasioned him considerable additional expense. Moreover, at this time our docket is badly congested because of the number of writs we have been granting in combination with the volume of appeals in cases where we have appellate jurisdiction.
I therefore concur in the denial of the writ, being of the opinion we would merely have affirmed the judgment of the Court of Appeal under Code of Civil Procedure Article 2893. See comment under this article, and McMahon, The Revision of Probate Procedure in Louisiana, 1 No. 2 La. Bar J. 53, 66 (October, 1953)